internal_revenue_service national_office technical_advice_memorandum feb number release date third party contact none index uil no case mis no tam-122096-00 cc psi b8 taxpayer’s name taxpayer's address taxpayer’s identification_number taxable periods date of conference legend x issues what is the correct method of calculating the tax imposed by sec_4261 of the internal_revenue_code on domestic segments where one person charters an aircraft and more than one person is a passenger on that aircraft if x has calculated the tax on domestic segments incorrectly is x entitled to relief from retroactive application of the tax under sec_7805 conclusions the sec_4261 tax on domestic segments is calculated by multiplying the rate_of_tax set forth in sec_4261 by the product of multiplying the number of domestic segments by the number of passengers on the chartered aircraft x is not entitled to relief from the retroactive application of this ruling under sec_7805 facts x operates an air charter service that provides taxable air transportation to various companies and individuals x has six aircraft available for charter with each aircraft having a seating capacity of between six and eight passengers x charges each tam-122096-00 charterer a fixed per-hour rate for_the_use_of the aircraft x has collected the percentage tax imposed by sec_4261 on the amounts paid to it for the charter of its aircraft it has also collected the segment tax imposed by sec_4261 calculating that tax by multiplying the number of segments that the aircraft will travel by the rate set forth in sec_4261 without reference to the number of passengers on the aircraft other than the segment tax collected by x no other_amounts have been paid under sec_4261 by any person law sec_4261 imposes a percentage tax on the amount_paid for taxable_transportation as defined in sec_4262 of any person by air sec_4262 defines the term taxable_transportation as inter alia transportation by air which begins in the united_states and ends in the united_states sec_4261 imposes a tax on the amount_paid for each domestic_segment of taxable_transportation the term domestic_segment is defined in sec_4261 as consisting of one takeoff and one landing that is taxable_transportation described in sec_4262 sec_49_4261-2 of the facilities and services excise_tax regulations provides that the sec_4261 tax is determined by the amount_paid for transportation with respect to each person thus where a single payment is made for the transportation of two or more persons the taxability of the payment and the amount of tax if any payable with respect to that payment must be determined on the basis of the portion of the total_payment properly allocable to each person transported sec_4263 provides that where any_tax imposed by sec_4261 is not paid at the time payment for transportation is made to the extent that the tax is not paid under any other provision of subchapter_c of chapter of the code the tax shall be paid_by the carrier providing the initial segment of the air transportation that begins or ends in the united_states sec_4291 requires any person receiving any payment for taxable services such as taxable air transportation to collect the amount of the tax from the person making the payment sec_7805 allows the secretary to prescribe the extent if any to which any ruling shall be applied without retroactive effect rationale as an initial matter we note that x has possession command and control_over the aircraft x operates and maintains the aircraft and employs one or more pilots to operate the aircraft while its customers determine the schedule and destination of tam-122096-00 each of the flights by the aircraft this fact is not material for purposes of determining possession command and control revrul_76_431 1976_2_cb_328 thus x is engaged in providing transportation services to those chartering its aircraft not merely leasing those aircraft in general sec_4261 imposes a percentage tax on any amount_paid for taxable_transportation payments made for actual use of an aircraft such as the amounts paid to x for_the_use_of its aircraft are clearly within the ambit of sec_4261 x has properly calculated and collected the sec_4261 tax in addition to the percentage tax sec_4261 imposes a tax on the amount_paid for each domestic_segment of taxable_transportation the term domestic_segment is defined in sec_4261 as consisting of one takeoff and one landing that is taxable_transportation described in sec_4262 the question here is how to calculate the segment tax on charters x has calculated the tax by multiplying the rate set forth in sec_4261 by the number of segments on a particular flight regardless of the number of passengers on that flight we disagree sec_49_4261-2 provides that the sec_4261 tax is determined by the amount_paid for transportation with respect to each person this is a fundamental principle of the excise_tax on the air transportation of persons thus when a person purchases several tickets on a scheduled flight it is clear that the segment tax applies to each of the passengers notwithstanding that one person paid one amount for all of the tickets the same analysis applies to charters where a single amount is paid for air transportation on a particular aircraft but several persons will be passengers on that flight this conclusion is buttressed by the conference_report to the taxpayer_relief_act_of_1997 vol c b the act in illustrating the applicability of the act the conference_report stated a passenger traveling from los angeles to honolulu in date would be taxed pincite percent of the fare applicable to u s territorial miles plus dollar_figure per flight_segment plus dollar_figure h_r conf_rep no pincite vol c b this legislative_history makes clear that the congress intended that the segment tax apply to each passenger on a flight not just one segment tax per flight in addition revrul_72_309 1972_1_cb_348 addresses the calculation of the international_travel_facilities_tax imposed by sec_4261 in the context of a single payment for a charter the international_travel_facilities_tax is similar to the sec_4261 segment tax inasmuch as it is not calculated as a percentage of the amount_paid but as a single amount imposed on the amount_paid by each person that revenue_ruling concluded that when a single amount is paid for a charter a separate international_travel_facilities_tax applies to each passenger because implicit in the charter fee is an amount_paid for the transportation of each passenger actually on the flight we believe that the same analysis applies to the calculation of the sec_4261 segment tax in the context of a charter payment thus x must calculate the sec_4261 tax due by multiplying the rate_of_tax set forth in sec_4261 by the product of multiplying the number of domestic segments by the number of passengers on the chartered aircraft tam-122096-00 sec_4263 provides that where any_tax imposed by sec_4261 is not paid at the time payment for transportation is made to the extent that the tax is not paid under any other provision of subchapter_c of chapter the tax shall be paid_by the carrier providing the initial segment of the air transportation that begins or ends in the united_states the customers of x did not pay the correct amount of tax due under sec_4261 at the time that they paid for the air transportation further the tax has not been paid under any other provision x provided the initial segment of air transportation that began or ended in the united_states therefore x is liable for the sec_4261 tax due on the air transportation provided to its customers x requests that this technical_advice_memorandum not be applied retroactively under the authority of sec_7805 relief under sec_7805 usually is granted only if a taxpayer relied to its detriment on a published position of the irs or on a letter_ruling or technical_advice_memorandum issued to that taxpayer see section dollar_figure of revproc_2001_2 2001_1_irb_79 there is no prior technical_advice_memorandum or letter_ruling to x however x argues that this memorandum should not be applied retroactively because the irs has not issued guidance on the interpretation of sec_4261 x did not seek a ruling before deciding to interpret the statute as it has rather x relied on its own interpretation of the law a taxpayer’s erroneous interpretation of the law is not a basis for relief under sec_7805 caveats temporary or final regulations pertaining to one or more of the issues addressed in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the memorandum see section dollar_figure of revproc_2001_2 2001_1_irb_79 however a technical_advice_memorandum that modifies or revokes a letter_ruling or another technical_advice_memorandum generally is not applied retroactively if the taxpayer can demonstrate that the criteria in section dollar_figure of revproc_2001_2 are satisfied a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under sec_6110 names addresses and identifying numbers have been deleted
